Citation Nr: 0506434	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.  

2.  Entitlement to service connection for a cervical spine 
condition.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for residuals of a 
brain injury.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Indianapolis, Indiana, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  

In August 2003, the veteran provided testimony before the 
undersigned at a videoconference hearing between 
Indianapolis, Indiana, and Washington, DC.  

In May 2004, this case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that service connection is 
warranted for lumbar and cervical spine disorders, residuals 
of a right knee injury, and residuals of a brain injury, 
based upon service incurrence.  He maintains that all of 
these injuries occurred as a result of an automobile accident 
that occurred in service.  

Unfortunately, this case must be remanded again in order to 
comply with the VCAA and the duty to assist.  

The Board remanded this case in May 2004.  At that time, it 
was noted that the veteran testified at his RO hearing in 
April 2002 that he was in an automobile accident two months 
prior to service discharge.  At his August 2003 
videoconference hearing, he testified that he was involved in 
the accident approximately three months prior to his service 
separation.  Although his separation examination was held in 
July 1967, and indicated that he had occasional low back 
pain, the National Personnel Records Center (NPRC) checked 
for morning reports for September 1967.  If the accident 
occurred two or three months prior to discharge, the morning 
reports should have been searched for July 1967 or 
August 1967.  The remand sought for the RO to request a 
search for records during the July 1967 and August 1967 time 
period.  The response received to the RO's inquiry indicated 
that the allegation had been investigated, and included the 
cryptic comment, "can't search army post ofc - no M/RS 
made."  In addition to the lack of clarity in this comment, 
it appears any search conducted was for the September 1967 to 
October 1967 time frame.  The remand requested that the 
search be for records in July 1967 and August 1967.  An 
August 2004 Report of Contact also referred to the May 2004 
remand, indicating, in pertinent part, that a June 1999 
request for records previously received a negative reply 
regarding a privately owned vehicle accident in which the 
veteran may have been involved.  Again, that June 1999 
request was for a September 1967 accident.  The accident, 
according to the veteran, occurred in July 1967 or 
August 1967.  

Additionally, the May 2004 remand requested that the veteran 
be provided orthopedic and neurological examinations in 
connection with the claim.  It was noted that other 
examinations performed in connection with the veteran's 
spinal complaints and his right knee did not provide 
meaningful nexus opinions.  He was also to undergo a 
neurological examination for his possible brain trauma and a 
nexus opinion was to be rendered.  Although the veteran 
underwent VA orthopedic and neurology examinations, neither 
of the examinations provided meaningful nexus opinions.  

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is REMANDED for the following:

1  The RO should contact the NPRC or 
other appropriate agency and request 
copies of the July 1967 and August 1967 
morning reports of the veteran's unit, as 
these may show the veteran's absence from 
his unit for treatment following an 
automobile accident during this time 
frame.  Other logical sources that may 
reflect the veteran's involvement in a 
privately owned vehicle accident in which 
the veteran was a passenger in July 1967 
or August 1967 also should be considered 
and copies of relevant records, if any, 
obtained.  The veteran's unit was 
apparently, B Battery, 3rd MSL Bn., 79th 
Artillery.  Likewise, any clinical 
records relating to the veteran for any 
in-patient care he may have received at 
any U.S. Military Hospital (possibly the 
24th General Hospital) that would have 
served soldiers assigned to B Battery, 
3rd MSL Bn., 79th Artillery, APO NY 09169 
in July or August 1967 should be obtained 
if possible.  If no records are 
available, the basis for that conclusion 
should be provided in writing.  That 
explanation should reflect an awareness 
of the veteran's unit, as well as the 
records and time frame considered in the 
search.  

2.  The RO should attempt to contact the 
VA physician who examined the veteran in 
July 2004 in connection with this claim.  
If possible, the examiner should provide 
an addendum to his report that contains 
an opinion, with supporting rationale, 
regarding whether it is likely, unlikely 
or at least as likely as not that any 
current disability of the cervical spine, 
lumbar spine and right knee is related to 
the veteran's military service, including 
any incident in which the veteran was 
involved that could have produced the 
lacerations depicted in photographs the 
veteran submitted.  If the physician is 
not available, the matter should be 
referred to another physician for the 
requested opinion.  If examination of the 
veteran is necessary, that should be 
arranged.  Likewise, if it is not 
possible for the physician to answer the 
question, that should be stated and 
explained.  

3.  After the above development has been 
performed, the RO should review the 
record and ensure that it complies with 
the REMAND.  If not, the RO should 
undertake remedial action prior to 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

4.  The claim should then be re-
adjudicated and if the benefits sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



